NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted August 12, 2015* 
                                 Decided August 14, 2015 
                                               
                                          Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          ILANA DIAMOND ROVNER, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 12‐2094 
 
APRIL DAWN JONES,                                 Appeal from the United States District 
      Petitioner‐Appellant,                       Court for the Southern District of Indiana, 
                                                  Indianapolis Division.  
      v.                                           
                                                  No. 1:11‐cv‐1034‐TWP‐DML 
LUMAR GRIGGS,                                      
      Respondent‐Appellee.                        Tanya Walton Pratt, 
                                                  Judge. 
                                                                       




                                                 
            * After examining the briefs and the records, we have concluded that these cases 

are appropriate for summary disposition. See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐1823                                         
                                                    
EARL KEY,                                          Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Southern District of Indiana, 
                                                   Indianapolis Division 
      v.                                            
                                                   No. 1:14‐cv‐1007‐JMS‐TAB 
INDIANA UNIVERSITY HEALTH                           
BLOOMINGTON HOSPITAL, et al.,                      Jane E. Magnus‐Stinson, 
      Defendants‐Appellees.                        Judge. 
                                                

                                         O R D E R 

        In these two appeals (which we consolidate for disposition), Earl Key seeks to 
litigate claims on behalf of April Jones, who suffers from early‐onset Huntington’s 
disease and was adjudicated incompetent by state and federal courts. (Huntington’s 
disease is a neurological disorder that, as a result of brain‐cell deterioration, causes 
uncontrollable bodily movements and a decline in cognitive abilities.) In the first suit 
(No. 12‐2094), Key, purporting to act as Jones’s “next‐friend,” sued Lumar Griggs, 
Jones’s state‐appointed permanent guardian, to challenge state‐court orders finding that 
she is legally incapacitated and appointing Griggs as her guardian. In his second suit 
(No. 15‐1823), Key sued an array of public and private actors who are involved with 
Jones’s care. We affirm the dismissals of both lawsuits.  
         
        We begin with a brief history of the first suit. Purporting to sue on Jones’s behalf, 
Key petitioned for a federal writ of habeas corpus, seeking Jones’s emancipation from 
Griggs. The district court construed the suit as a challenge to Jones’s guardianship and 
denied relief, concluding that the court lacked subject‐matter jurisdiction under the 
domestic‐relations exception to federal jurisdiction. When the appeal first came before 
us, we questioned whether Key could litigate on behalf of Jones. We recruited counsel 
for Jones and Key to brief that question (along with other questions). Counsel for Jones 
then requested and received from us a limited remand for the district court to address 
Jones’s competency and to determine whether a guardian ad litem for Jones should be 
appointed. The district court held a two‐day competency hearing (which Jones was 
physically unable to attend), received evidence from a psychiatrist who evaluated Jones, 
conducted an in‐camera proceeding at Jones’s nursing home, and considered the 
records from Jones’s state proceedings. Like the state court, the district court concluded 
that Jones lacked the capacity to make legal decisions on her own behalf and the court 
found that a guardian ad litem should be appointed for Jones. The court did not take 
Nos. 12‐2094 & 15‐1823                                                                  Page 3 
 
that final step because it fell outside the scope of the limited remand. But it noted that 
Griggs was willing to serve that role and that neither party had identified another 
“viable candidate.” 
 
        The case has now returned to us, where we must decide whether Key can sue on 
Jones’s behalf. Counsel for both Jones and Key have moved to withdraw. Jones’s 
attorney asserted that, because no representative had been appointed to make legal 
decisions for Jones, he did not have a competent client to represent. We granted that 
motion. Key’s attorney also moved to withdraw, citing an irreconcilable breakdown in 
communications with Key. We granted that motion, too, but recruited another attorney 
for Key. When months later that new attorney asked to withdraw for the same reason, 
we released the attorney and ordered Key to show cause why he has standing to pursue 
this appeal on behalf of Jones. He has failed to make a persuasive case. 
 
        Key asserts that he may act as Jones’s next friend because he has a significant 
relationship with her, thus satisfying a requirement for acting as next friend.  
See Whitmore v. Arkansas, 495 U.S. 149, 163–64 (1990); T.W. by Enk v. Brophy, 124 F.3d 893, 
897 (7th Cir. 1997). But even if we assume that Key—who is Jones’s ex‐stepfather—
meets the “substantial relationship” requirement to act as next friend, he is not a lawyer 
and thus cannot represent Jones as next friend without counsel. See 28 U.S.C. § 1654; 
FED. R. CIV. P. 17(c); Elustra v. Mineo, 595 F.3d 699, 705–06 (7th Cir. 2010) (explaining rule 
prohibiting next friend from litigating pro se on behalf of another); Navin v. Park Ridge 
Sch. Dist. 64, 270 F.3d 1147, 1149 (7th Cir. 2001) (forbidding non‐lawyer parent from 
suing without counsel on behalf of child); Lewis v. Lenc‐Smith Mfg. Co., 784 F.2d 829, 
830–31 (7th Cir. 1986) (barring lay advocates). At the outset of this appeal almost three 
years ago, we twice warned Key that he needed counsel if he wanted to litigate as a next 
friend. He then squandered the chance to proceed with either of the two attorneys 
we recruited for him. Because he remains uncounseled, we therefore dismiss Appeal 
No. 12‐2094.   
 
        That brings us to Appeal No. 15‐1823, where most of Key’s claims fail for similar 
reasons. Key brought 25 claims against 13 defendants, principally alleging that the 
defendants unlawfully interfered with his ability to protect Jones’s legal interests. The 
district court dismissed his claims largely for lack of standing and failure to state a 
claim for relief. As discussed above and observed by the district court, as a non‐lawyer 
Key cannot litigate claims on behalf of Jones. So we address only those claims that allege 
harm to Key personally. 
Nos. 12‐2094 & 15‐1823                                                                  Page 4 
 
        Key generally alleges that, by caring for Jones, the defendants have interfered 
with his constitutional right to associate freely with her. The Constitution prohibits the 
government from barring one’s right to “enter into and maintain certain intimate 
human relationships.” Roberts v. United States Jaycees, 468 U.S. 609, 617–18 (1984). 
Protected relationships are limited to “those that attend the creation and sustenance of a 
family.” Id. at 619. Even if we assume that Key’s and Jones’s relationship fits that 
description, Key appears to object only to his inability to make decisions for Jones; he 
does not plausibly allege that the defendants have prevented him from maintaining his 
own relationship with her. The district court correctly concluded that Key failed to state 
a claim for relief.  
         
        Key also presses a claim under the Racketeer Influenced and Corrupt 
Organizations Act, 18 U.S.C. §§ 1961–1968, alleging that the defendants engaged in a 
pattern of fraudulent conduct, including attempts to intimidate him and to interfere 
with his proceedings in federal court. But to maintain a civil RICO claim, Key must 
allege an injury to his business or property. See 18 U.S.C. § 1964(c); Fiala v. B & B Enters., 
738 F.3d 847, 850 (7th Cir. 2013). He has not and thus fails to state a claim for relief.    
         
        Lastly, we address Key’s state‐law claims for negligent infliction of emotional 
distress and invasion of privacy. Key alleges that he suffered extreme emotional distress 
after visiting Jones at her nursing home and observing that, at some time during his 
absence, Jones had suffered “horrendous injuries” as a result of neglect and drugging 
allegedly at Griggs’s direction. And when he visited Jones, Key adds, employees at the 
nursing home insisted on remaining in the room, thereby, he contends, invading his 
privacy.  
         
        Indiana provides relief for negligent infliction of emotional distress under two 
theories: the modified‐impact rule and the bystander rule. Johnson ex. rel. Ind. Dep’t of 
Child Servs. v. Marion County Coroner’s Office, 971 N.E.2d 151, 159–60 (Ind. Ct. App. 
2012). Key fails to state a claim for relief under either theory. Key cannot succeed under 
the modified‐impact rule because he has not alleged or argued on appeal that he was 
“present at the scene of the injury‐producing event” from which he was “directly 
impacted in a physical manner.” Perkins v. Stesiak, 968 N.E.2d 319, 322 (Ind. Ct. App. 
2012). The bystander rule, on the other hand, allows a plaintiff to recover if he “actually 
witnessed or came on the scene soon after the death or severe injury of a loved one with 
a relationship to the plaintiff analogous to a spouse, parent, child, grandparent, 
grandchild, or sibling caused by the defendant’s negligent or otherwise [tortious] 
conduct.” Groves v. Taylor, 729 N.E.2d 569, 573 (Ind. 2000). But even if we assume that 
Nos. 12‐2094 & 15‐1823                                                                  Page 5 
 
Key’s relationship with Jones meets the relationship standard, Key has not alleged or 
suggested on appeal that he visited Jones at or “soon after” the moment of any alleged 
tortious conduct. See Smith v. Toney, 862 N.E.2d 656, 663 (Ind. 2007). Key has therefore 
not alleged a claim for relief under either theory.  
         
        As for invasion of privacy, Indiana recognizes four injuries that may be alleged, 
the only one relevant here being intrusion upon seclusion. See J.H. v. St. Vincent Hosp. 
& Health Care Ctr., Inc., 19 N.E.3d 811, 815 (Ind. Ct. App. 2014). But this tort is actionable 
only if there is an intrusion into the plaintiff’s private physical space, like his home or 
body. See Cullison v. Medley, 570 N.E.2d 27, 31 (Ind. 1991); Curry v. Whitaker, 943 N.E.2d 
354, 358 (Ind. Ct. App. 2011). Key’s inability to visit Jones alone without supervision at 
her nursing home does not meet that standard.   
         
        Accordingly, we AFFIRM the judgments in Appeals Nos. 12‐2094 and 15‐1823. 
We also DENY Key’s motion to intervene in Appeal No. 12‐2094.